In an action to recover damages for personal injuries received in a collision between an auto truck and a motorcycle, the court rendered judgment on a directed verdict for the defendant at the close of plaintiff's testimony and later denied a motion for new trial. Plaintiff took writ of error.
The testimony adduced for the plaintiff clearly showed substantial contributory negligence of the plaintiff who was *Page 297 
riding the motorcycle when the collision occurred. This bars recovery by the common law applicable in such cases.
Affirmed.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.